DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tracy Heims on 8/10/2022.
The application has been amended as follows:

Claim 1:
A mandrel collector [[is]] adapted to be detachably mounted to [[the]] a rivet gun and to collect at least one mandrel that exits from the rivet gun, wherein the rivet gun is detachably disposed with an adapter; the adapter comprises a head in a shape of a hexagonal prism and 
a case body having a connecting end, wherein the connecting end has an opening; the connecting end is adapted to be connected to the rivet gun, and the opening is provided for the at least one mandrel passing through;
an end plate engaged with the case body and opposite to the connecting end; the end plate has at least one receiving hole, wherein [[the]] each receiving hole has a hole section that is a hexagonal hole and has six walls; the six walls comprise three first walls and three second walls; each of the first walls is connected between adjacent two of the second walls; the hole section is defined to have a central axis and a reference plane that is perpendicular to the central axis; on the reference plane, a side length of at least one of the three first walls is smaller than a side length of each of the three second walls; the hole section is adapted to receive the head of the adapter[[;]] such that a receiving space is formed between the outer circumference of the head of the adapter and the at least one of the three first walls which has the side length smaller than the side length of each of the three second walls[[;]] and such that when the O-ring is pressed and deformed, a deformed part of the O-ring enters into the receiving space.

Claim 2:
The mandrel collector as claimed in claim 1, wherein on the reference plane, a side length of each of at least two of the three first walls is smaller than the side lengths of the second walls.

Claim 3:
The mandrel collector as claimed in claim 1, wherein on the reference plane, [[the]] side lengths of the first walls are equal, and the side lengths of the second walls are equal, so that the side lengths of the first walls are smaller than the side lengths of the second walls.

Claim 4:
The mandrel collector as claimed in claim 3, wherein a first normal line of each of the first walls is defined to pass through the central axis, and a second normal line of each of the second walls is defined to pass through the central axis; along the first normal line of each of the first walls, a distance between the central axis and a respective one of the first walls is defined as a first distance; along the second normal line of each of the second walls, a distance between the central axis and a respective one of the second walls is defined as a second distance, wherein the second distance is smaller than the first distance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record generally fails to disclose or reasonably teach a mandrel collector having a case body and an end plate with at least one receiving hole, wherein each receiving hole has a hole section that is a hexagonal hole and has six walls; the six walls comprise three first walls and three second walls; each of the first walls is connected between adjacent two of the second walls; the hole section is defined to have a central axis and a reference plane that is perpendicular to the central axis; on the reference plane, a side length of at least one of the three first walls is smaller than a side length of each of the three second walls.
CN204565044 (cited in the IDS) stores different gun heads/tips along the top of the tool body in front of the mandrel collecting chamber, covered by the tip wrench 17. The reference implies the tips/adapters are hexagonal and engage a hexagonal wrench, but the adapters (tips) are not stored in holes in the collecting chamber, and the end plate of the collector does not have any holes in it opposite the connecting end, let alone hexagonal holes.
CN2264626 (cited in the IDS) discloses a hand-held manual riveting tool having interchangeable riveting heads stored in round snap-fit holes in a tool handle. There are no hexagonal holes as claimed, and the does not have a mandrel collector.
DE202014100682 discloses a manual riveting tool having a mandrel collector. Adapters/nosepieces are stored inside compartment 90, which is closed by lid 92. The mandrel container has round holes 93 for sizing rivets.
U.S. Patent 4,866,972 has a mandrel collector with an end plate having vent bores 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726